Title: From George Washington to John Parke Custis, 26 May 1778
From: Washington, George
To: Custis, John Parke


                    
                        Dear Sir,
                        Valley-forge May 26th 1778.
                    
                    Your Letter of the 11th Instt with a Deed to Mr Henry came safe by Mr Lund Washington—In lieu of the latter, I have executed a Deed to you, conveying all the right title and Interest which I, or any person claiming by, from, or under me can have to the Land. More than this cannot be expected, as I purchased the Land at your own desire; by the advice of your friends; and without intending, or receiving, the smallest benefit therefrom, after having the title fully investigated by Mr Wythe—for me therefore to give a general warrantee of the Land to Mr Henry thereby subjecting my Estate for the value of it, is what I cannot entertain a thought of, altho I believe there is not the smallest doubt of the goodness of the Title. Mr Henry will, I presume, require a general warrantee; it is for this purpose therefore I make the Deed to you; & Black will be responsable to you; as to myself, as I only acted the part of a friend & Trustee in the business, I do not mean to be further engaged in the matter than to convey the legal right which is in me—If you had got a Deed drawn for the other Land (in King William) the whole might have been executed at the same time, and the sooner you do it the better—let it be drawn by the one now sent—I have got the most likely evidences I could, but unless there has been some alteration in our Laws if it is proved in Court any time within two years it will do, as I am out of the State at present.
                    The reasons which you assign for selling your Lotts in Williamsburg & James City, and your Lands in Hanovr & New Kent (where Trowers lives) may be good if you can get an adequate price for them and the money is immediately vested in the funds, or laid out in other lands; but, if this is not done be assured, it will melt like Snow before a hot Sun, and you will be able to give as little acct of the going of it; to which I may add, as I did upon a former occasion, that Lands are permanent—rising  fast in value—and will be very dear when our Independancy is established, and the Importance of America better known—To these, one observation more, may not be unworthy of attention, which is, that in proportion to the brightness of our prospects, and the heaviness of our taxes, the rage for getting quit of, and realizing paper money must cease, and Men & measures will resume a more reasonable tone again; which, if it has already taken place shews that your scheme will, in part, prove abortive. With respect to your purchase of Mr Robt Alexander’s Land I can only say that the price you have offered for it is a very great one but as you want it to live at—as it answers your’s & Nelly’s views—and is a pleasant Seat & capable of improvement I do not think the price ought to be a capital object with you, but I am pretty sure that you and Alexander will never agree; for he is so much afraid of cheating himself that if you were to offer him five thousand pounds more than he ever expected to get for his Land the dread of injuring himself or hope of getting more, would cause him first to hesitate & then refuse; which leads me to think that the increasing of your offer, if you were disposed to do so, would answer no valuable end, nor bring you one whit nearer the mark.
                    The Public papers will convey all the news of this Quarter to you except that Genl Howe has actually Sailed for England, & that the Enemy in Phila. appear to be upon the point of evacuating the City for New York—This has made such a change in the Language & visages of the Tories of that place, that they are scarce known to be the same men a few great offenders excepted, the disaffected are now endeavouring to make peace with the Country, to which they have been advised by the Enemy. at the same time it is left optional with them to follow the Army. I am with great affectn &ca yr
                    
                        G.W.
                    
                